Exhibit 10.16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FIRST AMENDMENT
TO ANDREW C. FLORANCE EMPLOYMENT AGREEMENT
 


 
THIS FIRST AMENDMENT to the Employment Agreement is made and entered into
December __, 2008, effective as of January 1, 2009 by and between CoStar Realty
Information, Inc. (“Company”) and Andrew C. Florance (“Executive”).
 
W I T N E S S E T H;
 
WHEREAS, Company and Executive are parties to that certain Employment Agreement
dated as of April 24, 1998, effective as of January 1, 1998 (the “Employment
Agreement”) pursuant to which Executive is employed as Company’s President and
Chief Executive Officer; and
 
WHEREAS, Company and Executive desire to amend the terms of the Employment
Agreement as set forth herein effective as of January 1, 2009 (the Employment
Agreement, as amended, is hereinafter referred to as the “Agreement”), in order
to comply with the provisions of Section 409A of the Internal Revenue Code and
the rules and regulations promulgated thereunder and to make certain other
clarifying revisions.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  
Section 4(a) is deleted and replaced in its entirety to read as follows:

 
“The annual base salary (the “Base Salary”) of Executive under this Agreement
shall be at the rate set by the Compensation Committee of the Board of Directors
of the Company (the “Compensation Committee”) or the Board of Directors of the
Company (the “Board”) annually.  Base Salary shall be payable in biweekly or
such other installments as shall be consistent with the Company’s payroll
procedures for its senior executives.”
 
2.  
Section 4(b) is deleted and replaced in its entirety to read as follows:

 
“The Company shall maintain for the benefit of Executive during the term of
Executive’s employment under this Agreement (and, where applicable, for such
period thereafter as Executive is entitled to payments thereunder pursuant to
this Agreement) an executive cash bonus program (the “Bonus Program”) on the
terms set by the Compensation Committee or the Board, which will provide
Executive with an opportunity to receive an annual cash bonus based on
attainment of performance objectives set annually by the Compensation Committee
or the Board.  The annual bonus shall be paid as soon as reasonably practicable
after the end of the calendar year for which it is earned and, in any case, no
later than March 15 of the following calendar year.”
 

--------------------------------------------------------------------------------


 
3.  
Section 7(a) is deleted and replaced in its entirety to read as follows:

 
“(a)           By the Company Without Cause.  The Company may terminate
Executive’s employment at any time, without Cause (as defined herein), upon
sixty (60) days written notice to Executive.  If the Company terminates
Executive’s employment without Cause, Executive: (x) shall receive through the
later of (i) the expiration of the Current Term or (ii) one year from the date
of termination, the compensation provided for under paragraph 4(a) of this
Agreement, provided that any payments that would otherwise be made under this
subsection (x) after March 15 of the year following the calendar year of
termination shall be paid to Executive no later than March 15 of the year
following the calendar year of termination of employment; (y) shall be entitled
to receive the bonus he would have received under the Bonus Program (as in
effect on the date of termination) as if he continued in the position he held
immediately prior to termination for the balance of the calendar year in which
such termination occurs, provided that such bonus shall be paid no later than
March 15 of the year following the calendar year of termination of employment;
and (z) shall be, if not otherwise, fully vested in all stock options granted to
Executive under the Company’s stock incentive plans (as in effect on the date of
termination).  Upon termination of Executive’s employment without Cause, the
exercise period for all vested options shall be one-hundred eighty (180) days
after cessation of employment.
 
4.  
The last paragraph of Section 7(c) is deleted and replaced in its entirety to
read as follows:

 
“If Executive terminates his employment for Good Reason, Executive: (x) shall
receive through the later of (i) the expiration of the Current Term or (ii) one
year from the date of termination, the compensation provided for under paragraph
4(a) of this Agreement, provided that any payments that would otherwise be made
under this subsection (x) after March 15 of the year following the calendar year
of termination shall be paid to Executive no later than March 15 of the year
following the calendar year of termination of employment; (y) shall be entitled
to receive the bonus he would have received under the Bonus Program (as in
effect on the date of termination) as if he continued in the position he held
immediately prior to termination for the balance of the calendar year in which
such termination occurs, provided that such bonus shall be paid no later than
March 15 of the year following the calendar year of termination of employment;
and (z) shall be, if not otherwise, fully vested in all stock options granted to
Executive under the Company’s stock incentive plans (as in effect on the date of
termination).  Upon termination of Executive’s employment with Good Reason, the
exercise period for all vested options shall be one-hundred eighty (180) days
after cessation of employment.
 
2

--------------------------------------------------------------------------------


 
5.  
A new Section 7(e) shall be added and read as follows:

 
“In the event that under the terms of the applicable stock incentive plan(s),
all or any portion of Executive’s stock options that are not otherwise fully
vested upon termination of employment and are scheduled to vest pursuant to
Section 7 in connection with such termination cannot be accelerated in
accordance with the terms of this Agreement, then Executive shall be entitled to
receive cash consideration for each share underlying that portion of Executive’s
stock options that cannot be so accelerated equal to the excess (if any) of the
highest closing price of the Company’s common stock during the 180 days
following Executive's date of termination (or, if the Company is no longer
publicly traded as of the date of termination, the per-share price in connection
with the transaction(s) that resulted in the Company no longer being publicly
traded) over the exercise price of such option.  Any such cash consideration
shall be paid within 10 days following the date the amount of the payment
pursuant to this Section 7(e) is determined.”
 
6.  
Section 9 is amended to add the following to the end of subsection (ii) of the
first sentence of Section 9:  “, payable no later than March 15 of the year
following the calendar year of termination.”

 
7.  
Section 10 is amended to add the following to the end of subsection (ii) of the
first sentence of Section 10:  “, payable no later than March 15 of the year
following the calendar year of termination.”

 
8.  
Section 22 is amended by adding the following sentence to the end thereof:  “In
all events, any amount payable under this Section 22 shall be paid no later than
the end of the calendar year after the applicable tax is remitted to the
applicable taxing authority.”

 
3

--------------------------------------------------------------------------------


 
9.  
A new Section 23 is added as follows:

 
Compliance with Section 409A.  It is the intention of the parties hereto that
this Agreement comply with the provisions of Section 409A of the Internal
Revenue Code (the “Code”) and the rules and regulations promulgated thereunder
(collectively, “Section 409A”).  Notwithstanding anything in this Agreement to
the contrary, to the extent that the Company determines, in its sole discretion,
that any payment or benefit to be provided under the Agreement to or for the
benefit of Executive would be subject to the additional tax imposed under
Section 409A(a)(1)(B) of the Code, the commencement of such payments and/or
benefits shall be delayed (but only to the extent necessary under Section 409A)
until the earlier of (i) the date that is six months after Executive’s
“separation from service” (as such term is defined under Section 409A) or
(ii) the date of Executive’s death.  Any payments delayed pursuant to section
(i) of the preceding sentence shall be paid on the first day of the seventh
month after Executive’s separation from service, or as soon as reasonably
practicable thereafter and any remaining payments shall be made as originally
scheduled (e.g. if payments under Section 7(a)(x) of the Agreement would be
subject to the additional tax, Executive would not receive payments for six
months after termination, then would receive six months of base salary on the
first day of the seventh month after termination, and the remaining installments
of base salary provided by Section 7(a)(x) (approximately six months’ base
salary) would be paid to Executive as provided by Section 4(a)).  In the event
of Executive’s death, any payments shall be made pursuant to section (ii) of the
sentence above no later than the later of (a) 75 days following the Executive’s
death, or (b) the last day of Executive’s taxable year in which such death
occurs.
 
10.  
Counterparts.  This First Amendment, for the convenience of the parties, may be
executed in any number of counterparts, all of which when taken together shall
constitute one and the same agreement.

 
11.  
Except as modified hereby, the Employment Agreement continues in full force and
effect.

 


 
IN WITNESS WHEREOF, the parties have executed this First Amendment on the day
and year first above written.
 
 
COSTAR REALTY INFORMATION, INC.
 


 


 
By:  /s/ Michael Klein                             
        Michael Klein
        Chairman of the Board
 


 
            /s/ Andrew C. Florance                   
                        Andrew C. Florance
 
 
4

--------------------------------------------------------------------------------

